GRAVES, Presiding Judge.
Appellant was convicted of misdemeanor theft with two prior convictions. His punishment was assessed at confinement in the county jail for a term of eight years.
This appeal was perfected after the effective date of Article 759a, C.C.P., Section 4, which reads as follows:
“The defendant shall file said Statement of Facts, in duplicate, with the clerk of the trial court within ninety (90) days after the date of giving notice of appeal.”
Notice of appeal in this cause was given on October 23, 1951, which was after the effective date of said Article 759a, supra, which was passed at the Regular Session of the 52nd Legislature in 1951.
We are furnished with a certificate from the clerk of the County Court at Law No. 3 in Harris County which shows that no duplicate statement of facts was filed in the above entitled and numbered cause as provided by Section 4 of Art. 759a, C.C.P., supra.
There are no bills of exception in the record which can be considered, there being no index shown in the statement of facts herein and no separate bills of exception appearing in the transcript in this cause.
*343There being nothing presented for our consideration, the judgment of the trial court is affirmed.